 1    WO
 2
 3
 4
 5
 6                           IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9        Garrison Chase Colby,                         No. CV-18-03353-PHX-MTL
10                      Petitioner,                     ORDER
11        v.
12        David Shinn, et al.,
13                      Respondents.
14
15              Pending before the Court is the Report and Recommendation (“R&R”) by
16    Magistrate Judge Eileen Willett, recommending that this Court deny and dismiss the

17    Petition for Writ of Habeas Corpus (Doc. 1) pursuant to 28 U.S.C. § 2254. (Doc. 14.)
18    Petitioner did not file any objections to the R&R. For the reasons stated below, the Court

19    will adopt the recommendation to dismiss the Petition.

20   I.         BACKGROUND
21              Garrison Colby filed his habeas petition, claiming that his trial counsel was
22    ineffective for not sufficiently discussing alternatives to a guilty plea. (Doc. 1 at 6.)

23    Respondents filed a Limited Answer. (Doc. 11.) Petitioner filed a Reply. (Doc. 12.) The

24    R&R concludes that the Petition was untimely and thus warrants denial and dismissal.

25    (Doc. 13 at 6-9.)

26    II.       LEGAL STANDARDS
27              When a federal district court reviews a state prisoner’s habeas corpus petition
28    pursuant to 28 U.S.C. § 2254, “it must decide whether the petitioner is ‘in custody in
 1   violation of the Constitution or laws or treaties of the United States.’” Coleman v.
 2   Thompson, 501 U.S. 722, 730 (1991) (quoting 28 U.S.C. § 2254). When reviewing a
 3   Magistrate Judge’s R&R, this Court reviews de novo those portions of the report to which
 4   an objection is made and “may accept, reject, or modify, in whole or in part, the findings
 5   or recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1)(C).
 6          Parties have fourteen days from the service of a copy of the R&R to file specific
 7   written objections with the Court. 28 U.S.C. ' 636(b)(1)(C). District courts are not
 8   required to “review . . . any issue that is not the subject of an objection.” Thomas v. Arn,
 9   474 U.S. 140, 149 (1985).
10   III.   DISCUSSION
11          Having reviewed the R&R, and no Objections having been made by any party, the
12   Court hereby incorporates and adopts the R&R.
13          A certificate of appealability may only issue when the petitioner “has made a
14   substantial showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2).
15   Petitioner has not made a substantial showing that dismissing the Petition would deny him
16   a constitutional right. The Court therefore will not issue a certificate of appealability.
17   IV.    CONCLUSION
18          Accordingly,
19          IT IS ORDERED that the Report and Recommendation (Doc. 14) is accepted.
20          IT IS FURTHER ORDERED that the Petition for Writ of Habeas Corpus (Doc.
21   1) is denied and dismissed with prejudice.
22          IT IS FURTHER ORDERED denying a certificate of appealability.
23          IT IS FURTHER ORDERED directing the Clerk to enter final judgment
24   consistent with this Order and dismiss the case.
25          Dated this 13th day of April, 2020.
26
27
28


                                                  -2-
